                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN


AMYIAH COHOON, a minor, by and through her parents
and legal guardians, RICHARD COHOON and ANGELA
COHOON,

        Plaintiff,
                                                                                Case No. 20-CV-620
v.

JOSEPH KONRATH, in his personal and official capacity
as Sheriff of Marquette County, Wisconsin, and

CAMERON KLUMP, in his personal and official capacity
as Patrol Sergeant for the Marquette County Sheriff’s
Office

        Defendants



                         PLAINTIFF’S PROPOSED FINDINGS OF FACT
                           IN SUPPORT OF SUMMARY JUDGMENT


        Plaintiff Amyiah Cohoon, a minor, by and through her parents and legal guardians, Richard

and Angela Cohoon, by and through undersigned counsel, hereby submits the following Proposed

Findings of Fact in Support of her Motion for Summary Judgment 1:

        1.       Amyiah Cohoon is a sophomore at Westfield Area High School in Westfield,

Wisconsin. Amyiah Cohoon Decl. ¶ 1.

        2.       Between March 7 and March 15, Amyiah went on a spring break trip to Disney

World and Universal Studios in Florida with her high school’s band class. Amyiah Cohoon Decl.

¶ 2; DPFOF ¶ 1.


        1
          Plaintiff also submits these as the “additional facts” in response to Defendants motion for summary
judgment. See Civ. L. R. 56(b)(2)(B)(ii).


                                          -1-
            Case 2:20-cv-00620-JPS Filed 05/15/20 Page 1 of 10 Document 32
           3.      While Amyiah and her classmates were in Florida, the country began shutting down

due to the COVID-19 pandemic. See infra ¶¶ 4–7; DPFOF ¶ 2.

           4.      On March 9, Florida Governor Ron DeSantis declared a public health emergency

for the State of Florida. See Executive Order Number 20-52, State of Florida, Office of the

Governor. 2

           5.      On March 12, Universal Orlando Resort in Florida announced that its theme parks

would close on March 15 due to COVID-19. See Universal Orlando Resort Update, (Mar. 12,

2020). 3

           6.      Also on March 12, Wisconsin Governor Tony Evers declared a public health

emergency for the State of Wisconsin. See Executive Order #72, Relating to a Proclamation

Declaring a Health Emergency in Response to the COVID-19 Coronavirus, State of Wisconsin,

Office of the Governor. 4

           7.      On March 13, the Wisconsin Department of Health Services, at the Governor’s

direction, ordered all Wisconsin Schools to close beginning March 18. See Order for Statewide

School Closure, Wisconsin Department of Health Services. 5

           8.      Amyiah and the others on the spring break trip returned home on March 15, earlier

than planned, due to the closures in Florida. Amyiah Cohoon Decl. ¶ 3.

           9.      Four or five days after she returned, Amyiah began feeling ill. Amyiah Cohoon

Decl. ¶ 4.




           2
             https://www.flgov.com/wp-content/uploads/2020/03/EO-20-52.pdf
           3
             https://www.facebook.com/UniversalOrlandoResort/photos/a.208747882851/101573440681178
             52/?type=3&theater
           4
             https://evers.wi.gov/Documents/EO/EO072-DeclaringHealthEmergencyCOVID-19.pdf
           5
             https://evers.wi.gov/Documents/EO/SignedSchoolClosure.pdf


                                             -2-
               Case 2:20-cv-00620-JPS Filed 05/15/20 Page 2 of 10 Document 32
       10.     Her symptoms included a fever and dry cough, symptoms that are consistent with

COVID-19. Amyiah Cohoon Decl. ¶ 4.

       11.     On March 22, Amyiah began having difficulty breathing, so her mother took her to

the emergency room at Divine Savior Hospital in Portage, Wisconsin. Amyiah Cohoon Decl. ¶ 5;

Angela Cohoon Decl. ¶ 5.

       12.     The doctors there evaluated Amyiah and concluded that her symptoms matched

those of COVID-19. Amyiah Cohoon Decl. ¶ 6; Angela Cohoon Decl. ¶ 6.

       13.     They told her that they could not test her due to the testing criteria in effect at the

time, so they sent Amyiah home with an inhaler and instructions to strictly self-quarantine for 14

days, as required for COVID-19 patients, and to return if her condition deteriorated. Amyiah

Cohoon Decl. ¶ 6; Angela Cohoon Decl. ¶ 6.

       14.     The doctors also told Rick and Angela Cohoon to self-quarantine for 14 days. Rick

Cohoon Decl. ¶ 6; Angela Cohoon Decl. ¶ 6.

       15.     The discharge order diagnosed Amyiah with an “[a]cute upper respiratory

infection, unspecified.” Berg Decl. Ex. 1.

       16.     The doctors also gave the Cohoons a work release form, which repeated what they

were told orally, that “[Amyiah] has symptoms consistent with COVID-19.” Berg Decl. Ex. 2.

       17.     Amyiah was then self-quarantined at home from March 22 until March 25. Amyiah

Cohoon Decl. ¶ 8.

       18.     On March 25, Amyiah’s symptoms worsened, including significant difficulty

breathing, so Angela Cohoon took her back to the emergency room at Divine Savior Hospital.

Amyiah Cohoon Decl. ¶ 9; Angela Cohoon Decl. ¶ 9; DPFOF ¶ 41.




                                       -3-
         Case 2:20-cv-00620-JPS Filed 05/15/20 Page 3 of 10 Document 32
        19.        Divine Savior redirected Amyiah to the UW Children’s Hospital in Madison and

took her there via ambulance. Amyiah Cohoon Decl. ¶ 9; Angela Cohoon Decl. ¶ 9; DPFOF ¶ 42.

        20.        Amyiah was tested for COVID-19 in the evening of March 25 and received the

results the following morning. Amyiah Cohoon Decl. ¶ 11; Angela Cohoon Decl. ¶ 11; DPFOF

¶ 43.

        21.        The test came back negative, but the doctors told the Cohoons that Amyiah may

still have COVID-19 and had simply missed the window for testing positive, and told them to

continue the quarantine. Amyiah Cohoon Decl. ¶ 12; Angela Cohoon Decl. ¶ 12; DPFOF ¶ 43;

Video at 4:30–47.

        22.        Consistent with what the doctors told the Cohoons, the test Amyiah was given

contains a disclaimer stating that “Negative results should not be used as the sole basis for patient

management decisions and do not preclude SARS-CoV-2 infection.” Berg Decl. Ex. 10.

        23.        Health experts have estimated that “nearly one in three patients who are infected

[with COVID-19] are nevertheless getting a negative test result.” See Christopher Weaver,

Questions About Accuracy of Coronavirus Tests Sow Worry, Wall Street Journal (Apr. 2, 2020). 6

        24.        Based on what the doctors told them, Amyiah and her parents believed and still

believe that her symptoms were caused by COVID-19. Amyiah Cohoon Decl. ¶ 13; Rick Cohoon

Decl. ¶ 11; Angela Cohoon Decl. ¶ 13.

        25.        Amyiah returned home from the hospital in Madison on March 26. Amyiah Cohoon

Decl. ¶ 14; Angela Cohoon Decl. ¶ 14.




        6
            https://www.wsj.com/articles/questions-about-accuracy-of-coronavirus-tests-sow-worry-11585836001


                                          -4-
            Case 2:20-cv-00620-JPS Filed 05/15/20 Page 4 of 10 Document 32
        26.    After they left the hospital on March 22, Angela Cohoon called the band teacher in

charge of the spring break trip to let her know that Amyiah may have contracted COVID-19 so the

school could warn other families with students on the trip. Angela Cohoon Decl. ¶ 7.

        27.    Angela was unable to reach the teacher, so she left a voicemail but never heard

back. Angela Cohoon Decl. ¶ 7.

        28.    On March 25, while at the hospital in Madison, Angela received a call from the

principal of Westfield High School on an unrelated matter. Angela Cohoon Decl. ¶ 10.

        29.    During that call, Angela told the principal about Amyiah’s situation, including that

she had left a voicemail for the band teacher, and once again suggested that the school may wish

to notify other parents with students on the Florida spring break trip. Angela Cohoon Decl. ¶ 10;

DPFOF ¶ 36.

        30.    The principal told Angela that he would follow up, but the Cohoons never heard

back from either the principal or the teacher. Angela Cohoon Decl. ¶ 10.

        31.    Amyiah, wanting to update her friends about her condition, posted three updates to

her Instagram account during this experience. Amyiah Cohoon Decl. ¶¶ 7, 10, 15; Berg Decl. Exs.

3, 4.

        32.    After she returned home from her first visit to Divine Savior on March 22, Amyiah

posted a picture of herself from the spring break trip with the caption, “Hey guys… sorry I’ve been

on a long break.. I wont be back for a while longer due to me no[w] having the COVID-19 virus…

I don’t want the attention its just the truth… I am now in self quarantine and am not allow[e]d to

leave my room and have an inhaler since they said to go home… best of wishes. love you guys.”

Amyiah Cohoon Decl. ¶ 7; Berg Decl. Ex. 3.




                                       -5-
         Case 2:20-cv-00620-JPS Filed 05/15/20 Page 5 of 10 Document 32
       33.     On March 25, Amyiah posted a short update to Instagram that she was “in the ER

might need to stay…” Amyiah Cohoon Decl. ¶ 10.

       34.     On March 26, after she returned home from her night at the hospital in Madison,

Amyiah posted again to Instagram, this time a picture of herself with an oxygen mask on her face,

captioned, “I am finally home after being hospitalized for a day and a half. I am still on breathing

treatment but have beaten the coronavirus. Stay home and be safe.” Amyiah Cohoon Decl. ¶ 15;

Berg Decl. Ex. 4–5.

       35.     On March 27, a day after Amyiah returned from the hospital, Defendant Patrol

Sergeant Cameron Klump from the Marquette County Sheriff’s office came to the Cohoons’ home.

Amyiah Cohoon Decl. ¶ 16.

       36.     A video recording of Sergeant Klump’s stop at the Cohoons’ home has been

submitted as an exhibit to the Declaration of Stephanie Warren and shows exactly what happened

there. Dkt. 20 Ex. 2.

       37.     The video shows that Sergeant Klump spoke to Rick Cohoon first, who explained

the facts described above, including that the doctors at UW believed Amyiah may have had

COVID-19 even though she tested negative. Video at 1:07–4:50.

       38.     The video shows that Amyiah came out for the first time around nine minutes in,

while Sergeant Klump was arguing with Rick about who was getting tested and why. Video at

9:05–9:35.

       39.     Amyiah listened to them until Klump said, audibly frustrated, “I don’t know the

circumstances that you were in. All I’m here for is to figure out what this post is about, seeing she

tested negative and we need to get it taken down.” Video at 9:35–9:48.




                                       -6-
         Case 2:20-cv-00620-JPS Filed 05/15/20 Page 6 of 10 Document 32
       40.     In response to Klump’s demand, as any sixteen-year-old would, Amyiah quickly

said, “will do,” but she remained outside. Video at 9:48–49.

       41.     Rick, however, continued to resist Klump’s demand on Amyiah’s behalf,

attempting to explain to Klump that “people … need to understand what happened to her.” Video

at 10:52–11:43.

       42.     Undeterred, Klump interrupted again, “Nonetheless, can we get the post taken

down?” Video at 12:15–12:17.

       43.     Both Amyiah and Angela quickly said “yes,” but Rick objected, “Wait a minute,

why does it need to come down? What has been violated here lawfully?” Video at 12:17–12:26.

       44.     Klump responded in a cautionary tone, “Because the health department has the

information of her test results, that she is not positive.” Video at 12:26–12:33.

       45.     Rick continued to object that “they don’t have the information from when she was

originally seen,” so Angela told Amyiah to go inside the house. Video at 12:32–12:49.

       46.     As Amyiah began stepping inside, Klump said, “Richard, I don’t want to go this

far. It was as simple as me coming out here and just getting the post taken down,” and Rick

responded “And I don’t believe the post needs to come down.” Video at 12:46–12:57.

       47.     Sergeant Klump then directly threatened both Rick and Angela, “If it doesn’t come

down, the Sheriff has directed me to issue disorderly conduct citations if not start taking people to

jail.” Video at 12:58–13:04.

       48.     After hearing this threat, Angela waited a moment to see how Rick would respond

and, seeing no further resistance to removing the post, she went inside, came back out briefly to

say, “she’s taking it down now,” and then returned inside by Amyiah for the next seven minutes

until Amyiah came out to show that she had removed the post. Video at 13:23–13:47; 20:45–21:20.




                                       -7-
         Case 2:20-cv-00620-JPS Filed 05/15/20 Page 7 of 10 Document 32
       49.     After Amyiah deleted her post, and while she was still outside, Rick expressed

frustration with Sergeant Klump’s threat: “[Y]ou have a student in the school that is possibly

positive. Most likely was. And you guys want to threaten somebody with going to jail over it and

add insult to injury?” Video at 21:50–22:04.

       50.     A minute later Rick mentioned the threat again, and this time Klump implicitly

acknowledged the threat, again in front of Amyiah: “Rick: People need to know that this shit is

going on. And it doesn’t do any good when you can’t warn them when you got a Sheriff’s

department threatening to throw people in jail over it. Klump: I’m just doing what we can do as a

Sheriff’s Office. Okay?” Video at 23:16–23:32.

       51.     Sergeant Klump’s incident report states that he went to the Cohoons’ home, at

Sheriff Konrath’s direction, to “have the post removed from [Amyiah’s] social media” and notes

that he “advise[d] Richard that if they were not willing to take the post down, that there would be

the possibility of a County Ordinance Disorderly Conduct or being arrested for Disorderly

Conduct.” Berg. Decl. Ex. 5 at 4–5.

       52.     Sergeant Klump asked Sheriff Konrath to review this incident report to “see if you

would like me to make any corrections before I submit it?” Sheriff Konrath responded, “I reviewed

your report and it is accurate and to the point.” Berg Decl. Ex. 11.

       53.     After Sergeant Klump left, out of an abundance of caution and fear, Amyiah also

deleted her first Instagram post. Amyiah Cohoon Decl. ¶ 21; Rick Cohoon Decl. ¶ 22.

       54.     Later that evening, the Cohoons discovered that, earlier in the day, Westfield

District Administrator Bob Meicher had sent a news update to families in the school district that

included a statement about Amyiah’s posts. Rick Cohoon Decl. ¶ 23; Berg Decl. Ex. 7.

       55.     The update read:




                                       -8-
         Case 2:20-cv-00620-JPS Filed 05/15/20 Page 8 of 10 Document 32
               It was brought to my attention today that there was a rumor floating out
               there that one of our students contracted Covid-19 while on the band trip to
               Florida two weeks ago. Let me assure you there is NO truth to this. This
               was a foolish means to get attention and the source of the rumor has been
               addressed. This rumor had caught the attention of our Public Health
               Department and she was involved in putting a stop to this nonsense. In times
               like this, the last thing we need out there is misinformation. I asked her to
               prepare a short statement for the purpose of this update. I've pasted it below.

       Berg Decl. Ex. 7.

       56.     Amyiah is upset about this post by the school district and concerned about the effect

this post might have on her friends and teachers, but she is afraid to respond to it because of the

previous threat by the Sheriff. Amyiah Cohoon Decl. ¶¶ 24–25.

       57.     With the threats from law enforcement looming over her head, Amyiah has felt

unable to respond on social media to Meicher’s allegations, and she is now afraid of returning to

school due to what her classmates and teachers will think about her. Amyiah Cohoon Decl. ¶¶ 23–

24.

       58.     Amyiah wishes to continue to post about her scare with COVID-19, to repost the

posts she was ordered to delete, and to address Meicher’s statements about her, but she is afraid to

do so. Amyiah Cohoon Decl. ¶¶ 24–26.

       59.     Amyiah has not posted anything further on social media about her experience since

the incident. Amyiah Cohoon Decl. ¶ 27.

       60.     On April 3, undersigned counsel sent a letter to Sheriff Konrath on the Cohoons’

behalf. Berg Decl. Ex. 8.

       61.     The letter described the Cohoons’ recollection of what happened on March 27 and

asked Sheriff Konrath to either acknowledge the violation and provide some assurance that the

Marquette County Sheriff’s Office would not cite, arrest, or jail Amyiah or her parents for future,

similar speech, or, if any portion of the Cohoons’ recollection was inaccurate, to explain and to



                                       -9-
         Case 2:20-cv-00620-JPS Filed 05/15/20 Page 9 of 10 Document 32
provide “any and all documents in your possession which would support your belief as to the facts”

under Wisconsin’s open-records law. Berg Decl. Ex. 8.

       62.     Sheriff Konrath declined to acknowledge the violation or to provide any mitigating

explanation, and instead hired counsel who responded in an email on April 10 that Amyiah’s

speech was not protected by the First Amendment, but was the equivalent of “screaming fire in a

crowded movie theater.” Berg Decl. Ex. 9 at 1.

       63.     The only thing Sheriff Konrath offered the Cohoons was a letter stating that “his

Department’s investigation into [Amyiah’s prior posts] is complete.” Berg Decl. Ex. 9 at 1.

       Dated: May 15, 2020.

                                             Respectfully submitted,

                                             WISCONSIN INSTITUTE FOR LAW & LIBERTY

                                             Rick Esenberg (SBN 1005622)
                                             (414) 727-6367 | rick@will-law.org

                                             /s/ Luke N. Berg
                                             Luke N. Berg (SBN 1095644)
                                             (414) 727-7361 | luke@will-law.org

                                             Anthony F. LoCoco (SBN 1101773)
                                             (414) 727-7419 | alococo@will-law.org

                                             Lucas T. Vebber (SBN 1067543)
                                             (414) 727-7415 | lucas@will-law.org

                                             330 E. Kilbourn Ave., Suite 725
                                             Milwaukee, WI 53202
                                             Phone: (414) 727-9455 /Fax: (414) 727-6385

                                             Attorneys for Plaintiff




                                      - 10 -
        Case 2:20-cv-00620-JPS Filed 05/15/20 Page 10 of 10 Document 32
